Citation Nr: 1009802	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bronchitis/chronic obstructive 
pulmonary disease (COPD) has been received.

2.  Entitlement to service connection for bronchitis/COPD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
February 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision in which the RO 
determined that new and material evidence to reopen a claim 
for service connection for bronchitis had not been received.  
In November 2003, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2005, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in May 2005.

This appeal was previously before the Board in July 2005, at 
which time the claim then on appeal was remanded in order 
that the Veteran might be afforded a hearing before a Member 
of the Board (Veterans Law Judge (VLJ)) at the RO.  Prior to 
the hearing, the RO readjudicated the Veteran's claim in 
August 2006, as reflected in a supplemental statement of the 
case (SSOC).

In June 2007, the Veteran was afforded a Board hearing before 
a VLJ at the RO.  However, it was later determined that it 
was not possible to record and/or produce a written 
transcript of that proceeding.  Under the circumstances, the 
Veteran was advised that, while it was possible for the Board 
to render a decision on the existing appellate record, he 
could elect another Board hearing.

In correspondence dated in April 2008, the Veteran indicated 
that he did, in fact, desire another Board hearing at the RO.  
In May 2008, the Board remanded the claim for the requested 
hearing, and, in August 2008, the Veteran testified during a 
hearing before the undersigned VLJ at the RO; a transcript of 
that hearing is of record.

In October 2008, the Board remanded the claim on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claim (as 
reflected in a January 2010 SSOC) and returned the matter to 
the Board for further consideration.

The Board notes that, at certain points during this appeal, 
the RO has addressed the claim for service connection for 
bronchitis/COPD on the merits.  However, regardless of the 
RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether 
new and material evidence has been received to reopen the 
claim for service connection.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claim has been received-and, in view of the Board's 
favorable decision on the request to reopen-the Board has 
characterized this appeal as encompassing the two matters set 
forth on the title page.  

The Board's decision addressing the request to reopen the 
claim for service connection for bronchitis/COPD is set forth 
below.  The claim for service connection, on the merits, is 
addressed in the remand following the order; that matter is 
being remanded to the RO, via the AMC, in Washington, DC.  VA 
will notify the appellant when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  In an October 1969 rating decision, the RO denied service 
connection for bronchitis; although notified of the denial in 
an October 1969 letter, the Veteran did not initiate an 
appeal.  

3.  New evidence added to the record since the October 1969 
rating decision, when considered by itself or with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for bronchitis/COPD.


CONCLUSIONS OF LAW

1.  The October 1969 rating decision in which the RO denied 
service connection for bronchitis is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2009).

2.  As evidence pertinent to the claim for service connection 
for bronchitis/COPD, received since the RO's October 1969 
denial, is new and material, the criteria for reopening the 
claim for service connection for bronchitis/COPD are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§  3.156 
(as in effect for claims filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim to reopen, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for 
service connection for bronchitis in October 1969.  

The evidence of record at the time consisted of service 
treatment records and a VA examination report.  The service 
treatment records showed a diagnosis of chronic bronchitis 
during service.  The VA examination report showed a diagnosis 
of chronic pulmonary disease with history of fungus 
infection.  

In an October 1969 rating decision , the RO noted that, 
during service the Veteran gave a history of having 35 colds 
a year, and three months prior to induction, he had 
pneumonia.  He stated that he was short of breath and had 
been all his life.  A diagnosis of bronchitis, chronic, was 
made .  The report of separation examination includes a 
notation of bronchitis existing prior to service.  The RO 
concluded by noting that VA chest examination showed 
inspiratory and expiratory wheezes, rales, and rhonchi 
throughout both lung fields that are not cleared by extensive 
coughing.  The letter to the Veteran notifying him of the 
decision relayed that his claim was denied because chronic 
pulmonary disease was not incurred in or aggravated by 
service. 

Although notified of the denial later in October 1969, the 
Veteran did not initiate an appeal with the October 1969 RO 
decision.  See 38 C.F.R. § 20.200.  The RO's October 1969 
decision is therefore final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103. 

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
January 2001.  Regarding petitions to reopen filed prior to 
August 29, 2001, 38 C.F.R. § 3.156(a) provides that new and 
material evidence is evidence not previously submitted that 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
October 1969 rating decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since October 
1969 includes letters from the Veteran's family and friends 
indicating that he did not have bronchitis prior to service.  
Medical records show post-service diagnoses of pulmonary 
emphysema, chronic bronchitis, and COPD throughout the years.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
bronchitis/COPD.  

Presuming the credibility of the evidence, the new evidence 
indicates that the Veteran did not have an observable 
pulmonary disability prior to service, but that, after 
service, he sought treatment for and was diagnosed with 
pulmonary conditions including chronic bronchitis (the same 
diagnosis made during service).  

The Board finds that the evidence is new in that it was not 
before agency decisionmakers at the time of the October 1969 
final denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is material in that it tends to show 
that the Veteran has had chronic bronchitis since his service 
in 1969.  

The Board points out that, with respect to claims to reopen 
filed prior to August 29, 2001, the evidence to reopen must, 
at a minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156 (2001).  As the Board finds that the 
newly received evidence, discussed above, meets this 
requirement, the Board, in turn, finds that new and material 
evidence to reopen the claim for service connection for 
bronchitis/COPD has been received.


ORDER

As new and material evidence to reopen the claim for service 
connection for bronchitis/COPD has been received, to this 
limited extent, the appeal is granted.





REMAND

The Board finds that RO development of the claim for service 
connection for bronchitis/COPD, on the merits, is warranted.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this appeal, the report of the Veteran's entrance 
examination notes a normal examination of the lungs and 
chest.  As such, it appears that the presumption of soundness 
applies.

However, the record also includes a hospitalization report 
from January 1968 which notes that the Veteran reported 
having a cough all his life, 35 colds per year (according to 
the Veteran this is likely a typographical error and may be 3 
to 5 colds per year), pneumonia 3 months prior to induction, 
and shortness of breath his entire life.  The Veteran 
apparently had an abnormal lung scan during service and the 
Pulmonary Disease Service was consulted.  Their impression 
was that the Veteran was not suffering from multiple 
pulmonary emboli because there was neither clinical 
correlation nor radiographic evidence to go along with the 
diagnosis.  They felt that the lung scan and the Veteran's 
past medical history and physical findings were more 
consistent with chronic pulmonary disease such as chronic 
bronchitis.  Chronic bronchitis was diagnosed.  A Medical 
Evaluation Board determined that the Veteran had chronic 
bronchitis that existed prior to service and was not 
aggravated during service.

Post-service records show ongoing pulmonary complaints and 
diagnoses, including chronic bronchitis and COPD.  However, 
there is no medical opinion that explicitly addresses whether 
the Veteran has current bronchitis/COPD due to service or in-
service aggravation of a pre-existing condition.  The Board 
finds that an opinion in this regard would be helpful in 
resolving the claim remaining on appeal.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the RO should arrange for the 
Veteran to undergo VA respiratory examination, by an 
appropriate physician, at a VA medical facility.  The Veteran 
is hereby notified that failure to report to the scheduled 
examination, without good cause, shall result in denial of 
the reopened claim.  See 38 C.F.R. § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before VA examiner is complete, the 
RO should give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's letter should explain that the Veteran 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).   

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for service connection for bronchitis/COPD 
that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the Veteran's response has 
expired, the RO should arrange for the 
Veteran to undergo VA respiratory 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be provided to the 
physician designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies (to 
include chest x-rays) should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The examiner is requested to clearly 
identify all current pulmonary 
disability(ies).  Then, with respect to 
each such diagnosed disability, the 
examiner should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any such 
disability was incurred in or aggravated 
by service.  In rendering the requested 
opinion, the examiner should specifically 
address whether any current disability (a) 
pre-existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or 
as a result of service; and, if not (c) is 
otherwise medically related to the 
Veteran's service.  

In providing the requested opinion, the 
examiner should consider and address the 
service treatment records and prior VA 
examinations (September 1969 and October 
1975).

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for bronchitis/COPD.  
If the Veteran fails, without good cause, 
to report to the scheduled examination, in 
adjudicating the claim, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim for 
service connection, on the merits,  in 
light of pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


